DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
Drawings
The drawings were received on 2/1/2021.  These drawings are not acceptable.

The drawings are objected to because the top margin is too small in Sheets 3-5.  Each sheet must include a top margin of at least 1 inch, a left side margin of at least 1 inch, a right side margin of at least 5/8 inch, and a bottom margin of at least 3/8 inch.
The drawings are objected to because the heading information is included within the left margins in Figures 3-5.  If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side.
The drawings are objected to because the font is too small in Figures 3-5.  Numbers, letters, and reference characters must measure at least 1/8 inch in height.  Some fonts are smaller than others, so for example, an Arial font at 12.5 size would be 1/8 inch, where a Calibri font would need to be at 13.5 size to be 1/8 inch.
Corrected drawing sheets in compliance with 37 CFR 1.12l(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR l.12l(d).  If  the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Rejections-35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al.  (U.S. Patent Application Publication No. 2020/0037325 A1) (hereinafter Chu) in view of Gidvani et al.  (U.S. Patent Application Publication No. 2019/0268892 A1) (hereinafter Gidvani) and further in view of “CR for 6GHZ-Discovery” by Laurent Cariou and IEEE P802.11 Wireless LANs (Hereinafter Cariou).

Regarding claim 1, Chu discloses an information indication method (Paragraph 0119 discloses the AP 114 includes the neighbor report element 1300 in a management frame that the AP transmits), comprising:
wherein the neighbor report element comprises a basic service set identifier (BSSID) field and a BSSID information field comprising a multi-band field, wherein at least two APs belong to the multiple-band device, and wherein the multiple-band device further comprises a 6 GHz band AP (Figure 13 and paragraph 0120 disclose the neighbor report element 1300 includes a BSSID field 1302 and a BSSID information field 1304.  The plurality of subfields of the BSSID information field 1304 includes a multi-band support subfield 1306.  In an embodiment, the multi-band support subfield 1306 comprises one bit set to indicate whether or not the AP supports operation in the first frequency band (e.g., the 6 GHZ frequency band).  Figure 1 and paragraphs 0034 and 0044 disclose , the network interface device 122 implements multiple APs (e.g., co-located APs), respective APs operating in respective ones of the frequency bands.  The network management controller 142 manages operation of the AP 114 in at least the first frequency band (e.g., the 6 GHz band).  In some embodiments, the network management controller 142 additionally manages operation of the AP 114 in one or more additional frequency bands, such as the second frequency band (e.g., the 5 GHz band) and/or the third frequency band (e.g., the 2.4 GHz band)); and
sending the first frame on a 2.4 GHz band or a 5 GHz band (Paragraph 0119 discloses a neighbor report element 1300 for conveying network parameters of neighbor APs and/or co-located AP.  The AP 114 includes the neighbor report element 1300 in a management frame that the AP transmits in one or more of the first frequency band, the second frequency band, and the third frequency band to indicate parameters of neighbor APs of the AP 114 and/or co-located APs with the AP 114.  Paragraph 0028 discloses the first frequency band is a 6 GHz band (5.925 to 7.125 GHz), the second frequency band is the 5 GHz band (approximately 5.170 to 5.835 GHz), and the third frequency band is the 2.4 GHz band (approximately 2.4 to 2.5 GHz)).
Chu does not explicitly disclose generating a first frame, wherein the first frame comprises a neighbor report element.
In analogous art, Gidvani discloses generating a first frame, wherein the first frame comprises a neighbor report element (Paragraphs 0054 and 0055 disclose a VAP may transmit a management frame that informs a STA about co-located or co-hosted BSSs.  A STA may receive the management frame to learn about the first BSS as well as the co-located or co-hosted BSSs.  In some implementations, the management frame may signal the presence of co-located or co-hosted BSSs in a field referred to as the High Efficiency (HE) Operation element.  In some implementations, the management frame may include a neighbor report (such a management frame that includes a Neighbor Report element or a Reduced Neighbor Report element)),.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a neighbor report element using a frame, as described in Gidvani, with transmitting a neighbor report element, as described in Chu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting a neighbor report element using a frame of Gidvani with transmitting a neighbor report element of Chu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gidvani.
Chu, as modified by Gidvani, does not explicitly disclose wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device.
In analogous art, Cariou discloses wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device (Pages 5 and 6 disclose a Multi-band collocated AP subfield of a Neighbor Report element where the value of the Multi-band collocated AP subfield indicates whether the AP reported by the neighbor report is part of a multi-band AP).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a neighbor report element having a multiband subfield indicating whether the AP is part of a multi-band AP, as described in Cariou, with a neighbor report element having a multi-band support subfield, as described in Chu, as modified by Gidvani, because doing so is using a known technique to improve a similar method in the same way.  Combining a neighbor report element having a multiband subfield indicating whether the AP is part of a multi-band AP of Cariou with a neighbor report element having a multi-band support subfield of Chu, as modified by Gidvani, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cariou.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, and Cariou to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Chu, as modified by Cariou, further discloses wherein the neighbor report element further comprises an element ID field, a length field, an operation class field, a channel number field, and a physical layer (PHY) type field (Figure 13 discloses the neighbor report element having an element ID field, a length field, an operation class field, a channel number field, and a physical layer (PHY) type field).
Chu, as modified by Cariou, does not explicitly disclose wherein the neighbor report element further comprises an optional sub-element field.
Gidvani further discloses wherein the neighbor report element further comprises an optional sub-element field (Figure 6 discloses the neighbor report element having an optional subelements field).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a neighbor report element having an optional subelements field, as described in Gidvani, with a neighbor report element, as described in Chu, as modified by Cariou, because doing so is using a known technique to improve a similar method in the same way.  Combining a neighbor report element having an optional subelements field of Gidvani with a neighbor report element of Chu, as modified by Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gidvani.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, and Cariou to obtain the invention as specified in claim 2.

Regarding claim 5, as applied to claim 1 above, Chu, as modified by Gidvani and Cariou, further discloses the BSSID information field comprises a co-location AP field, and wherein the co-location AP field is used to indicate whether the neighbor AP indicated by the BSSID field and an AP that sends the first frame are co-located (Paragraph 0003 discloses a Basic Service Set (BSS) may be defined as one AP.  Paragraph 0054 and 0055 disclose in various implementations, a VAP may transmit a management frame that informs a STA about co-located or co-hosted BSSs.  A STA may receive the management frame to learn about the first BSS as well as the co-located or co-hosted BSSs.  In some implementations, the management frame may signal the presence of co-located or co-hosted BSSs in a field referred to as the High Efficiency (HE) Operation element.  In some implementations, the management frame may include a neighbor report (such a management frame that includes a Neighbor Report element or a Reduced Neighbor Report element).  A bit in the neighbor report may signal whether or not a BSSID in the neighbor report is associated with a co-located or co-hosted BSS.  Paragraph 0108 discloses the Neighbor Report element 564 may be broken down into several subfields.  For example, the Neighbor Report element 564 may include a BSSID field 622 and a BSSID Information field 624.  The BSSID Information field 624 may include several fields including a Co-Located BSS Indicator 626.  In accordance with this disclosure, the Co-Located BSS indicator 626 may be used to signal whether the BSSID associated with the Neighbor Report is part of a Co-Located BSS Set).

Regarding claim 6, as applied to claim 1 above, Chu, as modified by Gidvani and Cariou, further discloses wherein the multi-band field facilitates an apparatus which receives the first frame to discover a 6 GHz AP (Paragraph 0121 discloses In an embodiment, the AP 114 transmits the neighbor report element 1300 in the second frequency band or in the third frequency band to indicate operation of the neighbor or co-located AP in the first frequency band.  The client station 154-1 receives the neighbor report element 1300 in the second frequency band or in the third frequency band and determines, based on the indication in the multi-band support subfield 1306, that a neighbor or a co-located AP is operating in the first frequency band, in an embodiment.  The client station 154-1 then switches to the first frequency band and performs active or passive scanning to discover the neighbor AP or the co-located AP in the first frequency band.  Paragraph 0028 discloses the first frequency band is a 6 GHz band (5.925 to 7.125 GHz), the second frequency band is the 5 GHz band (approximately 5.170 to 5.835 GHz), and the third frequency band is the 2.4 GHz band (approximately 2.4 to 2.5 GHz)).

Regarding claim 7, Chu discloses an information indication method (Paragraph 0119 discloses the AP 114 includes the neighbor report element 1300 in a management frame that the AP transmits), comprising:
receiving a neighbor report element on a 2.4 GHz band or a 5 GHz band (Paragraph 0119 discloses a neighbor report element 1300 for conveying network parameters of neighbor APs and/or co-located AP.  The AP 114 includes the neighbor report element 1300 in a management frame that the AP transmits in one or more of the first frequency band, the second frequency band, and the third frequency band to indicate parameters of neighbor APs of the AP 114 and/or co-located APs with the AP 114.  Paragraph 0028 discloses the first frequency band is a 6 GHz band (5.925 to 7.125 GHz), the second frequency band is the 5 GHz band (approximately 5.170 to 5.835 GHz), and the third frequency band is the 2.4 GHz band (approximately 2.4 to 2.5 GHz)), wherein the neighbor report element comprises a basic service set identifier (BSSID) field and a BSSID information field comprising a multi-band field, wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device, wherein at least two APs belong to the multiple-band device, and wherein the multiple-band device further comprises comprising a 6 GHz band AP (Figure 13 and paragraph 0120 disclose the neighbor report element 1300 includes a BSSID field 1302 and a BSSID information field 1304.  The plurality of subfields of the BSSID information field 1304 includes a multi-band support subfield 1306.  In an embodiment, the multi-band support subfield 1306 comprises one bit set to indicate whether or not the AP supports operation in the first frequency band (e.g., the 6 GHZ frequency band).  Figure 1 and paragraphs 0034 and 0044 disclose , the network interface device 122 implements multiple APs (e.g., co-located APs), respective APs operating in respective ones of the frequency bands.  The network management controller 142 manages operation of the AP 114 in at least the first frequency band (e.g., the 6 GHz band).  In some embodiments, the network management controller 142 additionally manages operation of the AP 114 in one or more additional frequency bands, such as the second frequency band (e.g., the 5 GHz band) and/or the third frequency band (e.g., the 2.4 GHz band)); and
determining whether the neighbor AP indicated by the BSSID field is located in the multiple-bands device(Figure 13 and paragraph 0120 disclose the neighbor report element 1300 includes a BSSID field 1302 and a BSSID information field 1304.  The plurality of subfields of the BSSID information field 1304 includes a multi-band support subfield 1306.  In an embodiment, the multi-band support subfield 1306 comprises one bit set to indicate whether or not the AP supports operation in the first frequency band (e.g., the 6 GHZ frequency band)).
Chu does not explicitly disclose receiving a first frame, wherein the first frame comprises a neighbor report element.
In analogous art, Gidvani discloses receiving a first frame, wherein the first frame comprises a neighbor report element (Paragraphs 0054 and 0055 disclose a VAP may transmit a management frame that informs a STA about co-located or co-hosted BSSs.  A STA may receive the management frame to learn about the first BSS as well as the co-located or co-hosted BSSs.  In some implementations, the management frame may signal the presence of co-located or co-hosted BSSs in a field referred to as the High Efficiency (HE) Operation element.  In some implementations, the management frame may include a neighbor report (such a management frame that includes a Neighbor Report element or a Reduced Neighbor Report element)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a neighbor report element using a frame, as described in Gidvani, with transmitting a neighbor report element, as described in Chu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting a neighbor report element using a frame of Gidvani with transmitting a neighbor report element of Chu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gidvani.
Chu, as modified by Gidvani, does not explicitly disclose wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device.
In analogous art, Cariou discloses wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device (Pages 5 and 6 disclose a Multi-band collocated AP subfield of a Neighbor Report element where the value of the Multi-band collocated AP subfield indicates whether the AP reported by the neighbor report is part of a multi-band AP).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a neighbor report element having a multiband subfield indicating whether the AP is part of a multi-band AP, as described in Cariou, with a neighbor report element having a multi-band support subfield, as described in Chu, as modified by Gidvani, because doing so is using a known technique to improve a similar method in the same way.  Combining a neighbor report element having a multiband subfield indicating whether the AP is part of a multi-band AP of Cariou with a neighbor report element having a multi-band support subfield of Chu, as modified by Gidvani, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cariou.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, and Cariou to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 7 above, Chu, as modified by Cariou, further discloses wherein the neighbor report element further comprises an element ID field, a length field, an operation class field, a channel number field, and a physical layer (PHY) type field (Figure 13 discloses the neighbor report element having an element ID field, a length field, an operation class field, a channel number field, and a physical layer (PHY) type field).
Chu, as modified by Cariou, does not explicitly disclose wherein the neighbor report element further comprises an optional sub-element field.
Gidvani further discloses wherein the neighbor report element further comprises an optional sub-element field (Figure 6 discloses the neighbor report element having an optional subelements field).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a neighbor report element having an optional subelements field, as described in Gidvani, with a neighbor report element, as described in Chu, as modified by Cariou, because doing so is using a known technique to improve a similar method in the same way.  Combining a neighbor report element having an optional subelements field of Gidvani with a neighbor report element of Chu, as modified by Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gidvani.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, and Cariou to obtain the invention as specified in claim 8.

Regarding claim 11, as applied to claim 7 above, Chu, as modified by Gidvani and Cariou, further discloses the BSSID information field comprises a co-location AP field, and wherein the co-location AP field is used to indicate whether the neighbor AP indicated by the BSSID field and an AP that sends the first frame are co-located (Paragraph 0003 discloses a Basic Service Set (BSS) may be defined as one AP.  Paragraph 0054 and 0055 disclose in various implementations, a VAP may transmit a management frame that informs a STA about co-located or co-hosted BSSs.  A STA may receive the management frame to learn about the first BSS as well as the co-located or co-hosted BSSs.  In some implementations, the management frame may signal the presence of co-located or co-hosted BSSs in a field referred to as the High Efficiency (HE) Operation element.  In some implementations, the management frame may include a neighbor report (such a management frame that includes a Neighbor Report element or a Reduced Neighbor Report element).  A bit in the neighbor report may signal whether or not a BSSID in the neighbor report is associated with a co-located or co-hosted BSS.  Paragraph 0108 discloses the Neighbor Report element 564 may be broken down into several subfields.  For example, the Neighbor Report element 564 may include a BSSID field 622 and a BSSID Information field 624.  The BSSID Information field 624 may include several fields including a Co-Located BSS Indicator 626.  In accordance with this disclosure, the Co-Located BSS indicator 626 may be used to signal whether the BSSID associated with the Neighbor Report is part of a Co-Located BSS Set).

Regarding claim 12, as applied to claim 7 above, Chu, as modified by Gidvani and Cariou, further discloses wherein the multi-band field facilitates an apparatus which receives the first frame to discover a 6 GHz AP (Paragraph 0121 discloses In an embodiment, the AP 114 transmits the neighbor report element 1300 in the second frequency band or in the third frequency band to indicate operation of the neighbor or co-located AP in the first frequency band.  The client station 154-1 receives the neighbor report element 1300 in the second frequency band or in the third frequency band and determines, based on the indication in the multi-band support subfield 1306, that a neighbor or a co-located AP is operating in the first frequency band, in an embodiment.  The client station 154-1 then switches to the first frequency band and performs active or passive scanning to discover the neighbor AP or the co-located AP in the first frequency band.  Paragraph 0028 discloses the first frequency band is a 6 GHz band (5.925 to
7.125 GHz), the second frequency band is the 5 GHz band (approximately 5.170 to 5.835 GHz), and the third frequency band is the 2.4 GHz band (approximately 2.4 to 2.5 GHz)).

Regarding claim 13, Chu discloses an information indication apparatus (Paragraph 0119 discloses AP 114), and wherein:
the transceiver is configured to receive a neighbor report element on a 2.4 GHz band or a 5 GHz band (Paragraph 0119 discloses a neighbor report element 1300 for conveying network parameters of neighbor APs and/or co-located AP.  The AP 114 includes the neighbor report element 1300 in a management frame that the AP transmits in one or more of the first frequency band, the second frequency band, and the third frequency band to indicate parameters of neighbor APs of the AP 114 and/or co-located APs with the AP 114.  Paragraph 0028 discloses the first frequency band is a 6 GHz band (5.925 to 7.125 GHz), the second frequency band is the 5 GHz band (approximately 5.170 to 5.835 GHz), and the third frequency band is the 2.4 GHz band (approximately 2.4 to 2.5 GHz)), wherein the neighbor report element comprises a basic service set identifier (BSSID) field and a BSSID information field comprising a multi-band field, wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device, wherein at least two APs belong to the multiple-band device, and wherein the multiple-band device further comprises comprising a 6 GHz band AP (Figure 13 and paragraph 0120 disclose the neighbor report element 1300 includes a BSSID field 1302 and a BSSID information field 1304.  The plurality of subfields of the BSSID information field 1304 includes a multi-band support subfield 1306.  In an embodiment, the multi-band support subfield 1306 comprises one bit set to indicate whether or not the AP supports operation in the first frequency band (e.g., the 6 GHZ frequency band).  Figure 1 and paragraphs 0034 and 0044 disclose , the network interface device 122 implements multiple APs (e.g., co-located APs), respective APs operating in respective ones of the frequency bands.  The network management controller 142 manages operation of the AP 114 in at least the first frequency band (e.g., the 6 GHz band).  In some embodiments, the network management controller 142 additionally manages operation of the AP 114 in one or more additional frequency bands, such as the second frequency band (e.g., the 5 GHz band) and/or the third frequency band (e.g., the 2.4 GHz band)); and
the at least one processor is configured to determine whether the neighbor AP indicated by the BSSID field is located in the multiple-bands device (Figure 13 and paragraph 0120 disclose the neighbor report element 1300 includes a BSSID field 1302 and a BSSID information field 1304.  The plurality of subfields of the BSSID information field 1304 includes a multi-band support subfield 1306.  In an embodiment, the multi-band support subfield 1306 comprises one bit set to indicate whether or not the AP supports operation in the first frequency band (e.g., the 6 GHZ frequency band)).
Chu does not explicitly disclose the information indication apparatus comprising at least one processor and a transceiver, wherein the at least one processor and the transceiver communicate with each other through an internal connection, receive a first frame, wherein the first frame comprises a neighbor report element.
In analogous art, Gidvani discloses the information indication apparatus comprising at least one processor and a transceiver, wherein the at least one processor and the transceiver communicate with each other through an internal connection (Figure 9 and paragraph O118 disclose The electronic device 900 can include a processor unit 902 (possibly including multiple processors, multiple cores, multiple nodes, or implementing multi-threading, etc.).  The electronic device 900 also can include a bus 910 (such as PCI, ISA, PCI-Express, HyperTransport®, InfiniBand®, NuBus,® AHB, AXI, etc.), and a network interface 904 that can include at least one of a wireless network interface (such as a WLAN interface, a Bluetooth® interface, a WiMAX® interface, a ZigBee® interface, a Wireless USB interface, etc.) and a wired network interface (such as an Ethernet interface, a powerline communication interface, etc.).  In some implementations, the electronic device 900 may support multiple network interfaces--each of which is configured to couple the electronic device 900 to a different communication network),
receive a first frame, wherein the first frame comprises a neighbor report element (Paragraphs 0054 and 0055 disclose a VAP may transmit a management frame that informs a STA about co-located or co-hosted BSSs.  A STA may receive the management frame to learn about the first BSS as well as the co-located or co-hosted BSSs.  In some implementations, the management frame may signal the presence of co-located or co-hosted BSSs in a field referred to as the High Efficiency (HE) Operation element.  In some implementations, the management frame may include a neighbor report (such a management frame that includes a Neighbor Report element or a Reduced Neighbor Report element)).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting a neighbor report element using a frame, as described in Gidvani, with transmitting a neighbor report element, as described in Chu, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting a neighbor report element using a frame of Gidvani with transmitting a neighbor report element of Chu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gidvani.
Chu, as modified by Gidvani, does not explicitly disclose wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device.
In analogous art, Cariou discloses wherein the multi-band field is used to indicate whether a neighbor access point (AP) indicated by the BSSID field is located in a multiple-band device (Pages 5 and 6 disclose a Multi-band collocated AP subfield of a Neighbor Report element where the value of the Multi-band collocated AP subfield indicates whether the AP reported by the neighbor report is part of a multi-band AP).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a neighbor report element having a multiband subfield indicating whether the AP is part of a multi-band AP, as described in Cariou, with a neighbor report element having a multi-band support subfield, as described in Chu, as modified by Gidvani, because doing so is using a known technique to improve a similar method in the same way.  Combining a neighbor report element having a multiband subfield indicating whether the AP is part of a multi-band AP of Cariou with a neighbor report element having a multi-band support subfield of Chu, as modified by Gidvani, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cariou.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, and Cariou to obtain the invention as specified in claim 13.

Regarding claim 14, as applied to claim 13 above, Chu, as modified by Cariou, further discloses wherein the neighbor report element further comprises an element ID field, a length field, an operation class field, a channel number field, and a physical layer (PHY) type field (Figure 13 discloses the neighbor report element having an element ID field, a length field, an operation class field, a channel number field, and a physical layer (PHY) type field)).
Chu, as modified by Cariou, does not explicitly disclose wherein the neighbor report element further comprises an optional sub-element field.
Gidvani further discloses wherein the neighbor report element further comprises an optional sub-element field (Figure 6 discloses the neighbor report element having an optional subelements field).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a neighbor report element having an optional subelements field, as described in Gidvani, with a neighbor report element, as described in Chu, as modified by Cariou, because doing so is using a known technique to improve a similar method in the same way.  Combining a neighbor report element having an optional subelements field of Gidvani with a neighbor report element of Chu, as modified by Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gidvani.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, and Cariou to obtain the invention as specified in claim 14.

Regarding claim 17, as applied to claim 13 above, Chu, as modified by Gidvani and Cariou, further discloses the BSSlD information field comprises a co-location AP field, and wherein the co-location AP field is used to indicate whether the neighbor AP indicated by the BSSID field and an AP that sends the first frame are co-located (Paragraph 0003 discloses a Basic Service Set (BSS) may be defined as one AP.  Paragraph 0054 and 0055 disclose in various implementations, a VAP may transmit a management frame that informs a STA about co-located or co-hosted BSSs.  A STA may receive the management frame to learn about the first BSS as well as the co-located or co-hosted BSSs.  In some implementations, the management frame may signal the presence of co-located or co-hosted BSSs in a field referred to as the High Efficiency (HE) Operation element.  In some implementations, the management frame may include a neighbor report (such a management frame that includes a Neighbor Report element or a Reduced Neighbor Report element).  A bit in the neighbor report may signal whether or not a BSSID in the neighbor report is associated with a co-located or co-hosted BSS.  Paragraph 0108 discloses the Neighbor Report element 564 may be broken down into several subfields.  For example, the Neighbor Report element 564 may include a BSSID field 622 and a BSSID Information field 624.  The BSSID Information field 624 may include several fields including a Co-Located BSS Indicator 626.  In accordance with this disclosure, the Co-Located BSS indicator 626 may be used to signal whether the BSSID associated with the Neighbor Report is part of a Co-Located BSS Set).

Regarding claim 18, as applied to claim 13 above, Chu, as modified by Gidvani and Cariou, further discloses wherein the multi-band field facilitates an apparatus which receives the first frame to discover a 6 GHz AP (Paragraph 0121 discloses In an embodiment, the AP 114 transmits the neighbor report element 1300 in the second frequency band or in the third frequency band to indicate operation of the neighbor or co-located AP in the first frequency band.  The client station 154-1 receives the neighbor report element 1300 in the second frequency band or in the third frequency band and determines, based on the indication in the multi-band support subfield 1306, that a neighbor or a co-located AP is operating in the first frequency band, in an embodiment.  The client station 154-1 then switches to the first frequency band and performs active or passive scanning to discover the neighbor AP or the co-located AP in the first frequency band.  Paragraph 0028 discloses the first frequency band is a 6 GHz band (5.925 to
7.125 GHz), the second frequency band is the 5 GHz band (approximately 5.170 to 5.835 GHz), and the third frequency band is the 2.4 GHz band (approximately 2.4 to 2.5 GHz)).

Claims 3, 4, 9, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Gidvani and further in view of Cariou as applied to claims 2, 8, and 14 above, and further in view of Aldana et al.  (U.S. Patent Application Publication No. 2017/0188191 Al) (hereinafter Aldana).


Regarding claim 3, as applied to claim 2 above, Chu, as modified by Gidvani and Cariou, discloses the claimed invention except explicitly disclosing wherein the operation class field and the channel number field jointly indicate a band on which the neighbor AP operates.
In analogous art, Aldana discloses wherein the operation class field and the channel number field jointly indicate a band on which the neighbor AP operates (Paragraph 0099 discloses the Operating Class and Channel Number fields together specify the channel frequency and spacing for the channel on which the Broadcast TOD frames are being transmitted for the BSS being reported).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the Operating Class and Channel Number fields together specifying the channel frequency and spacing for the channel, as described in Aldana, with Operating Class and Channel Number fields, as described in Chu, as modified by Gidvani and Cariou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining the Operating Class and Channel Number fields together specifying the channel frequency and spacing for the channel of Aldana with Operating Class and Channel Number fields of Chu, as modified by Gidvani and Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aldana.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, Cariou, and Aldana to obtain the invention as specified in claim 3.


Regarding claim 4, as applied to claim 2 above, Chu, as modified by Gidvani and Cariou, discloses the claimed invention except explicitly disclosing wherein the channel number field indicates a main channel on which the neighbor AP operates.
In analogous art, Aldana discloses wherein the channel number field indicates a main channel on which the neighbor AP operates (Paragraph 0099 discloses the Channel Number field indicates the last known primary channel of the AP indicated by this BSSID).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the Channel Number field indicating the last known primary channel of the AP, as described in Aldana, with a Channel Number field, as described in Chu, as modified by Gidvani and Cariou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining the Channel Number field indicating the last known primary channel of the AP of Aldana with a Channel Number field of Chu, as modified by Gidvani and Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aldana.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, Cariou, and Aldana to obtain the invention as specified in claim 4.

Regarding claim 9, as applied to claim 8 above, Chu, as modified by Gidvani and Cariou, discloses the claimed invention except explicitly disclosing wherein the operation class field and the channel number field jointly indicate a band on which the neighbor AP operates.

In analogous art, Aldana discloses wherein the operation class field and the channel number field jointly indicate a band on which the neighbor AP operates (Paragraph 0099 discloses the Operating Class and Channel Number fields together specify the channel frequency and spacing for the channel on which the Broadcast TOD frames are being transmitted for the BSS being reported).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the Operating Class and Channel Number fields together specifying the channel frequency and spacing for the channel, as described in Aldana, with Operating Class and Channel Number fields, as described in Chu, as modified by Gidvani and Cariou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining the Operating Class and Channel Number fields together specifying the channel frequency and spacing for the channel of Aldana with Operating Class and Channel Number fields of Chu, as modified by Gidvani and Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aldana.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, Cariou, and Aldana to obtain the invention as specified in claim 9.

Regarding claim 10, as applied to claim 8 above, Chu, as modified by Gidvani and Cariou, discloses the claimed invention except explicitly disclosing wherein the channel number field indicates a main channel on which the neighbor AP operates.

In analogous art, Aldana discloses wherein the channel number field indicates a main channel on which the neighbor AP operates (Paragraph 0099 discloses the Channel Number field indicates the last known primary channel of the AP indicated by this BSSID).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the Channel Number field indicating the last known primary channel of the AP, as described in Aldana, with a Channel Number field, as described in Chu, as modified by Gidvani and Cariou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining the Channel Number field indicating the last known primary channel of the AP of Aldana with a Channel Number field of Chu, as modified by Gidvani and Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aldana.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, Cariou, and Aldana to obtain the invention as specified in claim 10.

Regarding claim 15, as applied to claim 14 above, Chu, as modified by Gidvani and Cariou, discloses the claimed invention except explicitly disclosing wherein the operation class field and the channel number field jointly indicate a band on which the neighbor AP operates.
In analogous art, Aldana discloses wherein the operation class field and the channel number field jointly indicate a band on which the neighbor AP operates (Paragraph 0099 discloses the Operating Class and Channel Number fields together specify the channel frequency and spacing for the channel on which the Broadcast TOD frames are being transmitted for the BSS being reported).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the Operating Class and Channel Number fields together specifying the channel frequency and spacing for the channel, as described in Aldana, with Operating Class and Channel Number fields, as described in Chu, as modified by Gidvani and Cariou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining the Operating Class and Channel Number fields together specifying the channel frequency and spacing for the channel of Aldana with Operating Class and Channel Number fields of Chu, as modified by Gidvani and Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aldana.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, Cariou, and Aldana to obtain the invention as specified in claim 15.

Regarding claim 16, as applied to claim 14 above, Chu, as modified by Gidvani and Cariou, discloses the claimed invention except explicitly disclosing wherein the channel number field indicates a main channel on which the neighbor AP operates.
In analogous art, Aldana discloses wherein the channel number field indicates a main channel on which the neighbor AP operates (Paragraph 0099 discloses the Channel Number field indicates the last known primary channel of the AP indicated by this BSSID).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the Channel Number field indicating the last known primary channel of the AP, as described in Aldana, with a Channel Number field, as described in Chu, as modified by Gidvani and Cariou, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining the Channel Number field indicating the last known primary channel of the AP of Aldana with a Channel Number field of Chu, as modified by Gidvani and Cariou, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aldana.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chu, Gidvani, Cariou, and Aldana to obtain the invention as specified in claim 16.
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642